OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLE
En general estoy de acuerdo con la opinión disidente emi-tida por el Juez Asociado Sr. Aldrey. Tengo alguna duda respecto a la cita que se hace de los casos de la Iglesia Católica v. Combate Tobacco Corp., 42 D.P.R. 376, y Alvares, v. Municipio, 43 D.P.R. 521, en los cuales disentí. En otras palabras, dudo si el mero conocimiento de la existencia de los rieles obligaría a un adquirente -a investigar. Además, me pregunto si el conocimiento de la existencia material de un escrito que trata de crear una servidumbre, sin que exista una inscripción, beneficiaría a un supuesto predio dominante en perjuicio de un comprador o de otra persona en igual posición.